Per Curiam.

The refusal of the city council, the legislative body of appellant, to grant the requested zone change was a legislative action. The Administrative Appeals Act (Chapter 2506, Revised Code), providing for appeals from actions of administrative officers, tribunals and commissions, does not per*147mit appeals from acts of legislative bodies. Remy v. Kimes et al., City Commission of City of Sandusky, 175 Ohio St., 197.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Taft, C. J., Zimmerman, Younger, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Younger, J., of the Third Appellate District, sitting by designation in the place and stead of Matthias, J.